Citation Nr: 1227369	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to May 1973.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO located in Des Moines, Iowa.

In January 2011, the Veteran's claim was remanded by the Board for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDING OF FACT

The preponderance of the most probative evidence of record is against finding that the Veteran currently has a right knee disability that is related to service or any service-connected disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a right knee disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated November 2007 satisfied the notice requirements of the VCAA with respect to the Veteran's claim.  The notice letter advised the Veteran what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The November 2007 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain.  The claims file has sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, in January 2011, the Board remanded the Veteran's claim so that he could be afforded a VA examination.  Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in March 2011.  The March 2011 VA examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, examined him, provided the requested opinions, and provided a thorough rationale for his conclusions.  Therefore, the Board finds that there has been substantial compliance with its remand directives, and that the March 2011 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from June 1969 to May 1973.  He claims that he has a right knee disability as a result of service.  Specifically, the Veteran asserts that he injured his right knee playing football while he was stationed in Germany, and that it has "popped" ever since.

The Veteran's service treatment records are silent as to any complaints of any right knee injuries of problems.  The Board acknowledges, however, that an August 1972 service treatment record reflects that the Veteran incurred a left knee injury playing football.  Findings were noted of a painful, tender left knee medial compartment ligament, but that the ligament was not loose on examination.  An impression of a left knee medial collateral ligament strain was recorded, and the Veteran was dispensed with an Ace wrap, heat, and resting the knee for four days.  An August 1972 physical profile serial report reflects that the Veteran had a left knee medial collateral strain, and his major duty restrictions were no prolonged walking, standing, or climbing, and no running.  The Veteran's January 1973 separation report of medical history reflects that he checked the boxes indicating that he did not have painful or swollen joints or a trick or locked knee, and the separation examination report reflects that examination of his lower extremities was normal.

An October 2007 VA outpatient treatment record reflects that the Veteran underwent a physical examination.  At that time, he had no focal weakness, numbness, or chronic joint pain.  It was further observed that his gait was normal.  A right knee disability was not diagnosed.

The first medical record of complaint is a December 2007 VA treatment record that reflects that the Veteran presented with a sore right knee, and that he reported that he fell about a week ago on ice and that his right knee had bent sideways.  The Veteran reported that he had injured the same knee in service and that it had been X-rayed in service (although his report appears to be mistaken, as the service treatment records reflect that he injured his left knee in service and there is no X-ray report).  It was suggested that the Veteran present at the VA Medical Center Emergency Room for evaluation on the same date as an upcoming gastrointestinal appointment (about two weeks later).  

About two weeks later, a January 2008 VA emergency room record reflects that the Veteran reported that he had slipped and fell on ice two weeks prior and injured his right knee.  The Veteran complained of persistent pain in the medial aspect of his knee, although he was able to continue working as a heavy equipment operator.  The Veteran denied any locking or giving way.  He reported the pain was worse at the end of the day and when kneeling.  Examination of the right knee revealed no effusion, erythema, or warmth.  The examiner noted the location of pain were points in the medial aspect of the knee, although it was nontender to palpation, good range of motion was noted, collaterals were noted as intact, and negative click was noted.  X-rays of the right knee were negative.  A diagnosis of right MCL strain was recorded, and a plan for a Neoprene sleeve, ice, and Tylenol was noted, as well as a notation that the Veteran should anticipate resolution of the pain in two to four weeks. 

Subsequent January 2008 VA treatment records reflect that the Veteran returned and requested a new right knee brace.  A physical therapy record reflects that the Veteran reported he had strained his right knee falling on ice.  He was issued a hinged knee brace.  The Board also acknowledges March 2009 VA treatment records reflect that the Veteran presented to the emergency room complaining of right leg swelling and pain, and that he was ultimately diagnosed with deep vein thrombosis.

The Veteran was provided with a VA examination in March 2011.  The examiner noted the Veteran's service treatment records in detail, and that no complaints of any right knee problems were noted.  The examiner did note the August 1972 service treatment records that reflect that the Veteran injured his left knee playing football and that he was placed on temporary profile.  The Veteran also reported having slipped on ice in service but that he said he would shake it off.  See Report at 5.  The examiner noted that the Veteran reported in his October 2007 statement in support of his claim that he was struck on the right knee in service playing football, and that he reported experiencing popping in his knee ever since when kneeling down or getting up from kneeling down.  The examiner noted that the first evidence of any right knee injury was a December 2007 VA treatment record reflecting that the Veteran slipped and fell on ice and twisted his right knee, and that January 2008 records reflect that the Veteran presented again for treatment and was diagnosed with a right medial collateral ligament strain and issued knee braces.  The examiner also incorporated the January 2008 VA X-ray report into his examination report, which reflects an impression of a metallic foreign body in the medial aspect of the distal thigh but an otherwise unremarkable study.  The examiner also noted the March 2009 records reflecting that the Veteran presented to the VA emergency room complaining of right leg pain and that he was diagnosed with deep vein thrombosis.

The Veteran reported to the examiner a very gradual change over time with more stiffness that lasts longer as he gets older.  He reported that sometimes his right knee feels a little wobbly, he gets a sensation in the back of his knee like he is being pinched, and that some days he experiences knee pain and some he does not and that it seemed to be related to cold and damp weather or if he pivots on the wrong leg.  He also reported some pain when kneeling for a prolonged period, morning stiffness, and sometimes swelling along the medial and lateral aspects.  The Veteran reported a post-service occupational history of doing some welding initially, and then working construction installing water lines and sewer lines as a heavy equipment operator and plumber.  

Physical examination revealed that the Veteran's lower extremities were grossly symmetric with strength of 5/5 bilaterally without fatiguing or lack of endurance after continuous resistance, and no incoordination was noted.  Pain and painful motion were evidenced.  Bilaterally, the ACL and PCL were stable on drawer tests, and the medial and collateral ligaments were stable to varus and valgus force vectors.  McMurray and grind tests were negative.  Mild patellofemoral crepitus was noted bilaterally.  Palpation on the right medial joint line was tender.  Range of motion was noted as flexion zero to 145 degrees with mild pain at the end point, and extension to zero degrees without pain.  An X-ray of the right knee revealed minimal medial joint space reduction, and no other radiographic abnormalities.  

A diagnosis of medial collateral ligament strain during active military service, uncertain whether left as documented in the service treatment records or right as reported by the Veteran.  Regardless, the examiner opined that the in-service injury resolved as evidenced by five acute care treatment notes in service dated after the knee injury, as well as the separation examination report, which do not mention any ongoing knee problems.  Moreover, the examiner noted that the Veteran reported no knee problems on his January 1973 separation report of medical history, and physical examination showed normal lower extremities.  The examiner also opined that the December 2007 right knee medial collateral ligament strain was treated and resolved, and that this particular injury was a direct result of slipping on ice and was unrelated to the in-service football injury.  With regard to minimal DJD shown on the X-ray report, the examiner opined that this was unrelated to any MCL strain in service or post-service.  The examiner explained that ligament strains are soft tissue injuries and do not contribute to bony structural changes.  The examiner further opined that the DJD is more likely than not related to the Veteran's body habitus because he was overweight, as well as his occupational history as a construction heavy equipment operator and plumber, both of which involve heavy lifting and repetitive activity such as climbing on and off equipment.  Additionally, the examiner noted that plumbing involves kneeling for prolonged periods on hard surfaces and frequently getting up and down.  The examiner noted that the Veteran's complaints at the examination were more consistent with the minimal DJD as well as an overuse syndrome due to his years of occupational history.  The examiner also added that the deep vein thrombosis from March 2009 was due to his Crohn's disease and in no way related to any knee injury in service.

The Board finds the above opinion of the March 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a right knee disability that is related to service.  The examiner reviewed the claims file, interviewed the Veteran, examined him, and provided a very detailed discussion and rationale for his conclusions.  The Board adds that there is no medical opinion of record that contradicts the March 2011 VA examiner's etiological opinion.

The Board acknowledges that the Veteran's representative asserts in his post-remand brief that the March 2011 VA examination was inadequate because the examiner failed to acknowledge the Veteran's report of his right knee popping since service.  As shown above, however, this contention appears to be in error, as the examiner noted this history by the Veteran in his examination report.  The Board also acknowledges the Veteran's lay history of injuring his right knee in service rather than his left in service and experiencing popping symptoms ever since.  The Board, however, finds this report to be not credible, as it was not one but two separate service treatment records dated in August 1972 reflecting that the Veteran injured his left knee, not his right knee.  Furthermore, the Board notes, as did the examiner, that no symptoms were noted at separation from service, and even the above-noted October 2007 VA treatment record (dated shortly prior to the December 2007 fall on ice) notes that the Veteran had no chronic joint problems at that time.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the benefit-of-the-doubt rule is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right knee disability is denied.



______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


